
	
		II
		112th CONGRESS
		1st Session
		S. 760
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mr. Warner (for himself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Office of Management and Budget to prepare
		  a crosscut budget for restoration activities in the Chesapeake Bay watershed,
		  to require the Environmental Protection Agency to develop and implement an
		  adaptive management plan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Bay Accountability and
			 Recovery Act of 2011.
		2.DefinitionsIn this Act:
			(1)Adaptive
			 ManagementThe term
			 adaptive management means a type of natural resource management in
			 which project and program decisions are made as part of an ongoing,
			 science-based process that—
				(A)includes testing, monitoring, and
			 evaluating applied strategies and incorporating new knowledge into programs and
			 restoration activities that are based on scientific findings and the needs of
			 society; and
				(B)uses the results of the activities
			 described in subparagraph (A) to modify management policies, strategies,
			 practices, programs, and restoration activities.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)Chesapeake Bay
			 StateThe term
			 Chesapeake Bay State or State means the States of
			 Maryland, West Virginia, Delaware, and New York, the Commonwealths of Virginia
			 and Pennsylvania, and the District of Columbia.
			(4)Chesapeake Bay
			 WatershedThe term Chesapeake Bay watershed means
			 the Chesapeake Bay and the geographic area within the Chesapeake Bay States,
			 consisting of 36 tributary basins, through which precipitation drains into the
			 Chesapeake Bay, as determined by the Secretary of the Interior.
			(5)Chesapeake
			 Executive CouncilThe term Chesapeake Executive
			 Council has the meaning given the term by section 307 of the National
			 Oceanic and Atmospheric Administration Authorization Act of 1992 (15 U.S.C.
			 1511d).
			(6)Chief
			 ExecutiveThe term chief executive means, in the
			 case of a State or Commonwealth, the Governor of each State or Commonwealth
			 and, in the case of the District of Columbia, the Mayor of the District of
			 Columbia.
			(7)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(8)Restoration
			 Activity
				(A)In
			 generalThe term restoration activity means any
			 Federal or State program or project that directly or indirectly protects,
			 conserves, or restores living resources, habitat, water resources, or water
			 quality in the Chesapeake Bay watershed, including programs or projects that
			 promote responsible land use, stewardship, and community engagement in the
			 Chesapeake Bay watershed.
				(B)InclusionsThe
			 term restoration activity includes any 1 or more of the
			 following:
					(i)Physical
			 restoration.
					(ii)Planning.
					(iii)Feasibility
			 studies.
					(iv)Scientific
			 research.
					(v)Monitoring.
					(vi)Education.
					(vii)Infrastructure
			 Development.
					3.Chesapeake Bay
			 Crosscut Budget
			(a)Crosscut
			 BudgetThe Director, in
			 consultation with the Chesapeake Executive Council, the chief executive of each
			 Chesapeake Bay State, and the Chesapeake Bay Commission, shall annually submit
			 to Congress a financial report containing—
				(1)an interagency
			 crosscut budget that displays—
					(A)the proposed
			 funding for any Federal restoration activity to be carried out in the
			 succeeding fiscal year, including any planned interagency or intraagency
			 transfer, for each Federal agency that carries out restoration
			 activities;
					(B)to the extent that information is
			 available, the estimated funding for any State restoration activity to be
			 carried out in the succeeding fiscal year;
					(C)all expenditures for Federal restoration
			 activities from the preceding 3 fiscal years, the current fiscal year, and the
			 succeeding fiscal year; and
					(D)all expenditures, to the extent that
			 information is available, for State restoration activities during the
			 equivalent time period described in subparagraph (C);
					(2)a
			 detailed accounting of all amounts received and obligated by each Federal
			 agency for restoration activities during the current and preceding fiscal
			 years, including the identification of amounts that were transferred to a
			 Chesapeake Bay State for restoration activities;
				(3)to the extent that
			 information is available, a detailed accounting from each State of all amounts
			 received and obligated from a Federal agency for restoration activities during
			 the current and preceding fiscal years; and
				(4)a
			 description of each of the proposed Federal and State restoration activities to
			 be carried out in the succeeding fiscal year (corresponding to those activities
			 listed in subparagraphs (A) and (B) of paragraph (1)), including the—
					(A)project
			 description;
					(B)current status of
			 the project;
					(C)Federal or State statutory or regulatory
			 authority, program, or responsible agency;
					(D)authorization
			 level for appropriations;
					(E)project timeline,
			 including benchmarks;
					(F)references to
			 project documents;
					(G)descriptions of
			 risks and uncertainties of project implementation;
					(H)adaptive
			 management actions or framework;
					(I)coordinating
			 entities;
					(J)funding
			 history;
					(K)cost-sharing, if
			 any; and
					(L)alignment with existing Chesapeake Bay
			 Agreement and Chesapeake Executive Council goals and priorities.
					(b)Minimum funding
			 levelsThe Director shall only describe restoration activities in
			 the report required under
			 subsection (a) that—
				(1)for Federal
			 restoration activities, have funding amounts greater than or equal to $100,000;
			 and
				(2)for State
			 restoration activities, have funding amounts greater than or equal to
			 $50,000.
				(c)SubmissionNot later than 30 days after the date on
			 which the President submits the annual budget to Congress under section 1105 of
			 title 31, United States Code, the Director shall submit the report required by
			 subsection (a) to—
				(1)the Committees on Appropriations, Natural
			 Resources, Energy and Commerce, and Transportation and Infrastructure of the
			 House of Representatives; and
				(2)the Committees on Appropriations,
			 Environment and Public Works, and Commerce, Science, and Transportation of the
			 Senate.
				(d)Effective
			 DateThis section shall apply beginning with the first fiscal
			 year after the date of enactment of this Act for which the President submits a
			 budget to Congress under section 1105 of title 31, United States Code.
			4.Adaptive
			 Management Plan
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator, in consultation
			 with appropriate Federal and State agencies, shall develop and implement an
			 adaptive management plan for restoration activities in the Chesapeake Bay
			 watershed that includes—
				(1)a description of specific and measurable
			 objectives to improve water quality, habitat, and fisheries;
				(2)a process for stakeholder
			 participation;
				(3)monitoring, modeling, experimentation, and
			 other research and evaluation practices;
				(4)a process for modification of restoration
			 activities that have not attained or will not attain the specific and
			 measurable objectives set forth under
			 paragraph (1); and
				(5)a process for prioritizing restoration
			 activities and programs to which adaptive management shall be applied.
				(b)UpdatesThe
			 Administrator shall update the adaptive management plan developed under
			 subsection (a) every 3 years.
			(c)Report to
			 Congress
				(1)In
			 generalNot later than 60 days after the end of each fiscal year,
			 the Administrator shall submit to Congress a report describing the
			 implementation of the adaptive management plan required under this section for
			 that fiscal year.
				(2)ContentsThe
			 report required under paragraph (1) shall contain information about the
			 application of adaptive management to restoration activities and programs,
			 including programmatic and project level changes implemented through the
			 process of adaptive management.
				(3)Effective
			 dateParagraph (1) shall apply to the first fiscal year that
			 begins after the date of enactment of this Act.
				5.Independent
			 Evaluator for the Chesapeake Bay Program
			(a)In
			 generalThere shall be an
			 Independent Evaluator for restoration activities in the Chesapeake Bay
			 watershed, who shall review and report on—
				(1)restoration activities and the use of
			 adaptive management in restoration activities; and
				(2)any related topics that are suggested by
			 the Chesapeake Executive Council.
				(b)Appointment
				(1)In
			 generalThe Independent Evaluator shall be appointed by the
			 Administrator from among nominees submitted by the Chesapeake Executive
			 Council.
				(2)NominationsThe
			 Chesapeake Executive Council may submit to the Administrator 4 nominees for
			 appointment to any vacancy in the office of the Independent Evaluator.
				(c)ReportsThe
			 Independent Evaluator shall submit a report to Congress describing the findings
			 and recommendations of the Independent Evaluator under subsection (a) every 3
			 years.
			
